DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment I, Fig.1-5, Claims 1, 8-16 and 23-27 in the reply filed on 21 September 2022 is acknowledged. Claims 1, 8-16 and 23-27 are considered for examination and claims 2-7, 17-22 and 28-32 are withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 12-16 and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. [U.S. Patent No. 9595384].
Regarding claim 1, Nakamura discloses a coil component (e.g., 100, column 6, lines 1-3, Figure 2) comprising:
a nonmagnetic body (e.g., body comprising non-magnetic portions 41, 42, 51, 52, column 2, lines 43-55; 110, column 6, lines 1-5) including a cured product of a polymer resin;
an insulating substrate (e.g., 10, column 2, lines 38-40, Fig. 1A, 1B) embedded in the body and having a thickness of 30 um or less (e.g., 25 um, column 3, lines 1-3);
a coil portion (e.g., comprising 33A/ connection portion 33B, 37A/ connection portion 37B, column 3, lines 4-10, Fig. 1A, 1B, 2) including first and second coil patterns (e.g. 33A, 37A) respectively disposed on first and second opposing surfaces of the insulating substrate 10; and
first and second external electrodes (e.g., 120, 130, column 6, lines 4-7, Figure 2) disposed on a surface of the body to be respectively connected to the first and second coil patterns (e.g., 33A, 37A). 
Regarding claim 8, Nakamura discloses the insulating substrate (e.g., 10) has a thickness of 10 um or more (e.g., 25um, column 3, lines 1-3). 
Regarding claim 9, Nakamura discloses each of the first and second coil patterns (e.g., 33A, 37A) comprises a first conductive layer (e.g., 31A for coil pattern 33A, column 3, lines 15-16; 35A for coil pattern 37A, column 4, lines 42-43, Fig. 2) in contact with the insulating substrate 10 and a second conductive layer (e.g., 32A, column 3, lines 35-36; 36A, column 4, lines 42-43) disposed on the first conductive layer (31A, 35A), respectively.
Regarding claim 10, Nakamura discloses the first conductive layer (e.g., 31A) comprises copper (Cu) (column 3, lines 20-21) and the second conductive layer (e.g., 32A) comprises copper (Cu) (column 3, lines 43-44).
Regarding claim 12, Nakamura discloses the second conductive layer (e.g., 32A) covers side surfaces of the first conductive layer (e.g., 31A) and is in contact with the insulating substrate 10 (see Figure 2).
Regarding claim 13, Nakamura discloses a side surface of the second conductive layer (e.g., 32A, 36A) is in contact with the body (e.g., portion 41, 42) respectively (see Figure 2).
Regarding claim 14, Nakamura discloses the body has a thickness of 0.65 mm or less (e.g., body has a portion 51, which has a thickness of 5µm to 25µm or 0.05mm to 0.25mm, column 4, lines 39-41).
Regarding claim 15, Nakamura discloses the body has one end surface opposite another end surface (e.g., left end and right end of body shown in Fig. 2) thereof, and one surface (e.g., top surface of body, Figure 2) connecting the one end surface and the other end surface to each other, 
one end portion of the first coil pattern (e.g., end portion 33B of wiring 33A, column 6, lines 39-44) is exposed to the one end surface of the body, and one end portion of the second coil pattern (e.g., end 37B of wiring pattern 37A, column 6, lines 51-59, Fig. 2) is exposed to the other end surface of the body, and
the first and second external electrodes (e.g., 120, 130) are respectively disposed on the one end surface and the other end surface of the body, and each extend onto the one surface of the body.
Regarding claim 16, Nakamura discloses the first and second external electrodes (e.g., 120, 130) respectively cover the one end surface and the other end surface of the body (see Figure 2).
Regarding claim 23, Nakamura discloses a coil component (e.g., 100, column 6 lines 1-3, Fig. 2) comprising:
a support substrate (e.g., 10, column 6, lines 12-19) having a through-hole (e.g., 10y) extending therethrough;
a coil portion (e.g., 33A, 37A, column 2, lines 38-44, Fig. 2) including a spiral shaped coil pattern (see Figure 1B) disposed on at least one surface of the support member 10 to extend around the through-hole 10y; and
a nonmagnetic body (e.g., body comprising non-magnetic portions 41, 42, 51, 52, column 2, lines 43-55; 110, column 6, lines 1-5) having the support substrate (e.g., 10) and spiral shaped coil pattern (e.g., 33A, 37A) embedded therein and in contact therewith, extending through the through-hole 10y of the support substrate 10, and extending between adjacent windings of the spiral shaped coil pattern (e.g., portions 41, 42 extending between adjacent windings of 33a, 37A).
Regarding claim 24, Nakamura discloses the nonmagnetic body has a relative magnetic permeability of 1.5 or less (e.g., parts of the body comprises resin material, resin has magnetic permeability of 1.5 or less).
Regarding claim 25, Nakamura discloses the support substrate (e.g., 10, column3, lines 1-3) has a thickness of 30 um or less.
Regarding claim 26, Nakamura discloses external electrodes (e.g., 120, 130, column 6, lines 5-6) disposed in contact with outer surfaces of the nonmagnetic body (e.g., body comprising portions 41, 42, 51, 52 110) and connected to opposite ends of the coil portion (33a, 37A), wherein the nonmagnetic body directly contacts the external electrodes (120, 13) and the spiral shaped coil pattern (33A, 37A) of the coil portion (see Figure 2). 
Regarding claim 27, Nakamura discloses the coil portion including:
first and second spiral shaped coil patterns (e.g., 33A, 37A) respectively disposed first and second opposing surfaces of the support member (e.g., 10) to extend around the through-hole (e.g., 10y, column 6, lines 18-20);
an end portion (e.g., 33B) of the first spiral shaped coil pattern (e.g., 33A) disposed on the first surface of the support member (e.g., 10) and contacting a first external electrode (e.g., 120, column 6, lines 32-35, Fig. 2); and 
an end portion (e.g., 37B) of the second spiral shaped coil pattern (e.g., 37A) disposed on the second surface of the support member (e.g., 10) and contacting a second external electrode (e.g., 130, column 6, lines 45-48).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Yoshida et al. [U.S. Pub. No. 2005/0195062 A1].
Regarding claim 11, Nakamura discloses the instant claimed invention discussed above except for at least a portion of a side surface of the first conductive layer free of the second conductive layer. 
Yoshida discloses a portion of a side surface of a first conductive layer (e.g., 9a, Paragraph 0052, Fig. 4A) free of second conductive layer (e.g., 9b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have portion of a side surface of first conductive layer is free of second conductive layer as taught by Yoshida to the first and second conductive layer of the coil of Nakamura to improve the tightness of the bonding of the coil pattern to the substrate and avoid delamination or peeling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.S.B/           Examiner, Art Unit 2837     



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837